Title: To Thomas Jefferson from William Bingham, 14 June 1792
From: Bingham, William
To: Jefferson, Thomas



Sir
Philada June 14. 1792.

I will use every Exertion to procure Copies of the Laws that you are desirous of obtaining in order to compleat your Sett of the Pennsylvania Code.
Fully concurring in opinion with you on the Necessity of the general Government being possessed of the respective Laws of the Several States and aware of the difficulty of procuring them I introduced into a Bill during the last Session of the Legislature, a Clause that induces a Duty, on the Part of the Secretary of the Commonwealth, to furnish regularly to the Secretary of the State, a Copy of the Laws that may be passed during each Session, So that henceforward your office will be regularly Supplied with the legislative Acts of Pennsylvania. I have the Honor to be with Respect & esteem Sir Your obedt hble sevt

Wm Bingham

